                              IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                   Case No. 1:20-cv-00997-CCE-LPA

 SYLVESTER ALLEN, JR. et al.,
                                     Plaintiffs,
        v.

 CITY OF GRAHAM, et al.,
                                     Defendants.

                                                              CITY OF GRAHAM DEFENDANTS'
 GREGORY DRUMWRIGHT, et al.,                                     MOTION TO DISMISS THE
                           Plaintiffs,                        DRUMWRIGHT AND THE ALLEN
     v.                                                           COMPLAINTS [D. 24, 25]

  TERRY JOHNSON, individually and in his
  official capacity as Alamance County Sheriff, et
  al.,

                                        Defendant


        The City of Graham, its Chief of Police Mary Kristine Cole, Lieutenant Joaquin Velez and

Officer Jonathan Franks hereby move pursuant to Federal Rules of Civil Procedure 12(b)(6) and 12(c) to

dismiss all claims against them, individually and in their official capacities, as set forth in the complaints

filed in this consolidated action at docket entries 24 and 25. The City of Graham also moves to dismiss all

claims against it pursuant to Rules 12(b)(6) and 12(c).

        Plaintiffs' federal civil rights claims fail to state actionable claims, are barred by qualified

immunity, and are redundant where the claims are brought against the Graham individuals in their official

capacities as well as against the City itself. Accordingly, the Court should dismiss against all Graham

Defendants the

        Allen Complaint D.24 First Cause of Action (Voting Rights Act 52 U.S.C. § 10307)
        Allen Complaint D.24 Second Cause of Action (First Amendment Retaliation 42 U.S.C. § 1983)
        Allen Complaint D.24 Third Cause of Action (Fourth Amendment Exc. Force 42 U.S.C. § 1983)
        Allen Complaint D.24 Fourth Cause of Action (Conspiracy 42 U.S.C. § 1985(3))
        Drumwright Complaint D.25 Count I (First Amendment 42 U.S.C. § 1983)
        Drumwright Complaint D.25 Count II (Fourth Amendment 42 U.S.C. § 1983)
        Drumwright Complaint D.25 Count III (Voting Rights Act 52 U.S.C. § 10307)
        Drumwright Complaint D.25 Count IV (Conspiracy 42 U.S.C. § 1985(3))


                                                       1



       Case 1:20-cv-00997-CCE-LPA Document 45 Filed 02/12/21 Page 1 of 4
        Plaintiffs claims brought under the North Carolina Constitution should be dismissed for failure to

state a claim and because Plaintiffs have alternative remedies available that provide relief and access to

the courts. Accordingly, the Court should dismiss

        Allen Complaint D.24 Sixth Cause of Action (N.C. Constitution – Freedom of Speech/Assembly)
        Drumwright Complaint D.25 Count V (N.C. Constitution – Freedom of Speech)
        Drumwright Complaint D.25 Count VI (N.C. Constitution – Freedom of Assembly)

        Plaintiffs claims brought pursuant to North Carolina common law should be dismissed for failure

to state a claim and because Defendants are entitled to governmental immunity and to public officer

immunity as pled. Accordingly, the Court should dismiss

        Allen Complaint D.24 Fifth Cause of Action (Common Law Assault and Battery)
        Drumwright Complaint D.25 Count VII (Common Law Battery)

        Plaintiffs Future Alamance, Justice 4 the Next Generation and Alamance Alliance for Justice

should be dismissed for failing to comply with the statutory prerequisites for unincorporated associations

to bring suit and requirement that they plead such conformity pursuant to N.C. Gen. Stat. § 1-69.1(a)(3).

These Plaintiffs should also be dismissed from this proceeding for lack of standing.

RESPECTFULLY SUBMITTED, this the 12th Day of February 2021.



                                                  Envisage Law

                                          By:     /s/ Anthony J. Biller
                                                  Anthony J. Biller
                                                  NC State Bar No. 24,117
                                                  Adam P. Banks
                                                  NC State Bar No. 47,559
                                                  2601Oberlin Rd, STE 100
                                                  Raleigh, NC 27608
                                                  Telephone: (919) 414.0313
                                                  Facsimile: (919) 782.0452
                                                  Email: ajbiller@envisage.law
                                                  Email: abanks@envisage.law




                                                     2



       Case 1:20-cv-00997-CCE-LPA Document 45 Filed 02/12/21 Page 2 of 4
                                  CERTIFICATE OF SERVICE
   This is to certify that the undersigned has this day filed the foregoing CITY OF GRAHAM
DEFENDANTS' MOTION TO DISMISS THE DRUMWRIGHT AND THE ALLEN
COMPLAINTS [D. 24, 25] with the Clerk of Court using the CM/ECF system which will send
notification to opposing counsel at the following:


 Geraldine Sumter                               Elizabeth Haddix
 gsumter@fergusonsumter.com                     ehaddix@lawyerscommittee.org

 Anuja Diwakar Thatte                           Jason L. Keith
 athatte@naacpldf.org                           Jasonk1906@yahoo.com

 Ashok Chandran                                 Kristi L. Graunke
 achandran@naacpldf.org                         kgraunke@acluofnc.org

 Clarence W. Phillips                           Daniel K. Siegel
 cphillips@cov.com                              dsiegel@acluofnc.org

 Marianne E. Spencer                            Jaclyn A. Maffetore
 mspencer@cov.com                               jmaffetore@acluofnc.org

 Leah C. Aden                                   Jennifer N. Nwachukwu
 laden@naacpldf.org                             jnwachukwu@lawyerscommittee.org

 Morgan E. Lewis                                Mark Dorosin
 melewis@cov.com                                mdorosin@lawyerscommittee.org

 Attorneys for Allen Plaintiffs                 Attorneys for Justice For the Next
                                                Generation Plaintiffs
 William L. Hill
 Whill@frazierlawnc.com

 Clyde B. Albright
 Clyde.albright@alamance-nc.com

 Patrick H. Flanagan
 phf@cshlaw.com

 Paul G. Gessner
 pgessner@cshlaw.com

 Attorneys for Defendants Alamance County
 and Terry S. Johnson




                                                3



      Case 1:20-cv-00997-CCE-LPA Document 45 Filed 02/12/21 Page 3 of 4
This the 12th Day of February 2021.

                                      /s/ Anthony J. Biller
                                      Anthony J. Biller
                                      NC State Bar No. 24,117
                                      2601Oberlin Rd, STE 100
                                      Raleigh, NC 27608
                                      Telephone: (919) 414.0313
                                      Facsimile: (919) 782.0452
                                      Email: ajbiller@envisage.law

                                      Attorney for City of Graham, Kristi Cole
                                      Joaquin Velez, and Jonathan Franks




                                         4



Case 1:20-cv-00997-CCE-LPA Document 45 Filed 02/12/21 Page 4 of 4
